DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                   SHANNON DUFF WAGNER,
                 a/k/a SHANNON RENEE DUFF,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-3529



                        September 3, 2021


Appeal from the Circuit Court for Polk County; Mark F. Carpanini,
Judge.

Howard L. Dimmig, II, Public Defender, and Eric S. Gardner,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.
SILBERMAN, KELLY, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2